Citation Nr: 1144354	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to June 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office Tiger Team in Indianapolis, Indiana.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in St. Petersburg, Florida, which forwarded his appeal to the Board.
 
In May 2011, as support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing.  The transcript of the hearing has been associated with the claims file and has been reviewed.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran is permanently and totally disabled due to his service-connected depression, which is rated as 100 percent disabling.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a permanent and total disability rating for service-connected depression are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.327, 3.340, 3.341, 3.951 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a letter from the RO to the Veteran dated in January 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, supra.

Additionally, the January 2009 VCAA letter from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the January 2009 VCAA notice letter prior to the April 2009 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and medical records from the Social Security Administration (SSA).  The Veteran and his representative also have submitted statements in support of his claim.  The RO also provided him with an opportunity to provide testimony before the undersigned Veterans Law Judge.  He also was provided with a VA examination in connection with his claim.  Therefore, there is no indication that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

In a September 2006 rating decision, the RO granted service connection for depression associated with service-connected migraine headaches at a 100 percent disability rating.  In an April 2009 rating decision, currently on appeal, the RO continued the 100 percent disability rating, but found that the rating was temporary because there was a likelihood of improvement.  On the occasion of the aforementioned hearing on appeal, the Veteran testified that his depression is not a condition that will improve, and, therefore, he is entitled to a permanent total disability rating for the service-connected depression.

38 C.F.R. § 3.340(a) provides that total disability will be considered to exist when there is present any impairment of body or mind that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases, except where specifically prescribed by the rating schedule.

38 C.F.R. § 3.340(b), pertaining to permanent total disability, provides that permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing that are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  

Permanence is essentially a medical question, which requires competent medical evidence; neither the Board nor the RO may exercise its own independent medical judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A positive determination of permanency may be based on a finding that "the probability of permanent improvement under treatment [was] remote," and whether one or all of a Veteran's service-connected disabilities were "reasonably certain to continue throughout the life of the [appellant]."  38 C.F.R. § 3.340(b); see also KL v. Brown, 5 Vet. App. 205, 208 (1993) (factors to consider include failure to pursue treatment, and whether the disease has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote).  This determination must be based upon a consideration of the degree of impairment due solely to the service-connected disabilities.  See 38 C.F.R. § 3.341.   

A review of the evidence of record reveals an August 2006 VA psychiatric examination, on which the RO based its decision to grant service connection for depression at a 100 percent disability rating in September 2006.  During this examination, the Veteran reported receiving outpatient treatment for depression starting in 1999.  The Veteran also received treatment for left knee problems and migraine headaches, both of which are also service-connected.  Examination revealed the Veteran to be clean, but casually dressed in disheveled clothes.  He was lethargic and appeared fatigued.  His speech was soft, slow, clear, and coherent, but mumbled.  His affect was appropriate; his mood was hopeless, depressed, and dysphoric.  His attention was intact, and he was oriented to person, time, and place.  His thought process was racing and his thought content consisted of "a lot of worrying."  He had no delusions, he understood the outcome of his behavior, and he understood that he had a problem.  His sleep was impaired due to his headaches and noise.  He woke up three to five times nightly.  The Veteran reported a constant rattling in his head, "like dice in a cup," since 1999.  Whether this was psychogenic hallucinating or neurologically based was unclear to the examiner.  The Veteran had auditory hallucinations that were persistent.  However, there was no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good.  His remote, recent, and immediate memories were normal.  The Veteran was unemployed, and indicated that job interviews would "go bad" due to his migraine headaches.  He also indicated that his depression was an obstacle to employment because of sleep problems, lack of confidence, feelings of failure and inadequacy, fatigue, and loss of energy.  The VA examiner indicated that there was total occupational and social impairment; the Veteran's currently intense symptoms of major depression associated with migraine headaches were believed to render competitive employment infeasible at the time.  The Veteran's Global Assessment of Functioning (GAF) score was 48 at the time.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

VA treatment records dated from 2008 through 2009 also document frequent and consistent treatment for headaches and depression.  In August 2007 and February 2008, the Veteran was hospitalized due to severe headaches.  A February 2008 VA psychiatric treatment record noted chronic dysphoria, feelings of worthlessness, anhedonia, and feelings of shame over functioning.  The Veteran reported that he found attempts to return to part-time or volunteer work mentally exhausting and that his headaches continued to be an impediment to employment.  He remained depressed, and reported poor self-esteem.  He also had poor concentration and focus, which worsened when he felt stressed.  He reported no suicidal ideation.  Examination revealed fluent speech and variable eye contact.  His mood was depressed, and his affect was flat and dysphoric.  His thought processes were logical.  There were no hallucinations or delusions.  His insight was limited and his judgment was adequate for safety.  

The Veteran continued with psychiatric treatment on an at least monthly basis throughout 2008.  He continued to report feelings of hopelessness, depression, anger, frustration, inadequacy, self-doubt, inappropriate guilt, amnesia, and memory loss.  In April 2008, he reported doing better; however, he again reported feeling worthless and inadequate in May 2008.  He also exhibited strained and dysthymic speech and tearfulness in July 2008.  He had GAF scores of 42 in March 2008, May 2008, and November 2008.

A February 2009 psychiatric examination by N. Bigelow, M.D., revealed complaints of horrible depression due to migraine headaches.  The Veteran reported loss of interest/anhedonia, insomnia, psychomotor retardation, feelings of worthlessness, excessive guilt, and low self-esteem.  He reported problem controlling his anger, lack of motivation, inability to get up in the morning, frequent crying spells, feeling tired most of the time, and memory loss (i.e., inability to recall conversation, inability to remember an entire day, inability to recall what he had for breakfast or dinner).  He felt stressed out most of the time ever day.  He stated that he would feel better if he did not wake up.  He also reported fluctuating appetite with weight loss.  He was unable to tolerate bright light, noise, or any simple stimuli that may trigger his migraines.  He was unable to do simple chores, such as grocery shopping.  He had panic attacks and anxiety most of the time.  He reported being hospitalized "a couple of years ago" for his psychiatric condition.  The Veteran was not employed at the time, and reported that he had difficulty remembering things, and that he lost his job due to depression, migraines, and memory loss.  He reported being unemployed since 2005.  Examination revealed no impairment in thought process, but there was impairment of communication that was moderate.  The Veteran had no delusions or hallucinations, inappropriate behavior, or homicidal or suicidal plans or intent.  He was able to maintain minimal personal hygiene with other basic activities of daily living.  However, he would lose time, conversation with others, or details of his routine of the entire day.  He could not drive unless he had a good day.  He blacked out secondary to his migraines and psychiatric disability.  He had no obsessive or ritualistic behavior that interfered with routine activities.  He also did not have any irrelevant, illogical, or obscure speech patterns.  He experienced severe panic attacks four to five times a week that would last for a couple of hours.  The Veteran indicated that he experienced a panic attack prior to the examination and was unable to enter the building for 25 minutes.  He also cried throughout the session.  The Veteran had a severely depressed mood daily.  He experienced anxiety four to five times a week.  He had no impaired impulse control.  He had sleep impairment daily.  His GAF score at the time was 45. The examiner indicated that the Veteran was mentally incapable of managing benefit payments in his best interest.  He had total occupational and social impairment due to his mental disorder.

VA treatment records dated from February 2009 to April 2009 also noted reports of "losing pieces of [the Veteran's] day," and documentation of dysphoric mood, tearfulness and sobbing, and distress.  In February 2009, the Veteran's wife reported that he was unable to remember what had occurred that morning or where he was.  He became panicked.  

VA treatment records dated from March 2010 to June 2010 continued to show complaints of memory black-outs, sleep loss, and transient global amnesia.  The Veteran had a flat affect, was distractible, had short periods of concentration, and was forgetful on a daily basis, but had logical thought process, and good judgment and insight.  In April 2010, he had a GAF score of 65.  However, in June 2010, he had a GAF score of 45.  

In May 2010, the Veteran was provided another VA psychiatric examination.  He reported ongoing treatment for his psychiatric disability.  He reported symptoms of depressed mood, tearfulness, anhedonia, social withdrawal, insomnia, appetite disturbance, decreased libido, problems with concentration, lethargy and fatigue, and feelings of worthlessness.  His depressive symptoms occurred on most days, lasted all day, and were severe in nature.  Examination revealed that he was lethargic, had unremarkable speech, had constricted affect, and was depressed.  His attention was intact.  He was oriented to person, place, and time.  He had no delusions or hallucinations.  He understood the outcome of his behavior and understood that he had a problem.  He slept three to four hours a night, was fatigued during the day, and tried to nap, but had difficulty.  He exhibited no inappropriate behavior or ritualistic or obsessive behavior.  He had panic attacks three times a week, with each attack lasting one to three hours.  The attacks were moderate in nature.  There were no suicidal or homicidal thoughts.  He had good impulse control.  The Veteran had normal recent, remote, and immediate memory.  The Veteran had been unemployed for five to 10 years due to his migraines and memory loss.  His GAF score at the time was 48.  The examiner indicated that there was no total occupational and social impairment due to his mental disorder; however, the Veteran's mental disorder resulted in deficiencies in thinking, family relations, work, and mood.  

In this case, giving the Veteran the benefit of doubt, the Board finds that the medical evidence indicates that entitlement to a permanent and total disability rating for service-connected depression is warranted.  Specifically, the Veteran has reported that he lost employment in 2005 due to his service-connected psychiatric disability symptoms, including memory loss and lack of energy.  Since then, at least two examiners have found him to be totally impaired occupationally and socially, and one examiner has found him to be mentally incapable of handling disbursement of funds as a result of his service-connected psychiatric impairment.  The Veteran has made efforts to obtain employment, but has found even part-time employment to be mentally exhausting.  The evidence shows that the Veteran desires work as he feels worthless and inadequate to be unable to provide for his family.  Furthermore, a comparison of clinical findings as presented during the August 2006, February 2009, and May 2010 examinations reveal that the Veteran's psychiatric symptoms have not changed in general.  The Veteran continues to experience symptoms of depression, feelings of worthlessness and inadequacy, poor concentration, memory loss, and sleep impairment.  While there is evidence that the Veteran maintains a substantial degree of cognitive functioning, the evidence is at least in equipoise to indicate that the Veteran is impaired due to his service-connected psychiatric disability to such a degree as to result in finding him incompetent for VA purposes of disbursement of VA benefits and to be unable to obtain or maintain substantially gainful employment since the year 2006.  Furthermore, his GAF scores found during the August 2006 and May 2010 VA examinations remain the same.  While an April 2010 VA treatment record noted a GAF score of 65, the Board finds this to be an anomaly as the overall medical evidence shows GAF scores ranging from 42 to 48.

38 C.F.R. § 3.340(b), pertaining to permanent total disability, provides that permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The Veteran's depression is a diseases of long standing that is actually totally incapacitating; under the criteria set forth at  38 C.F.R. § 3.340(b).  Therefore, it is to be regarded as permanently and totally disabling if the probability of permanent improvement under treatment is remote.  As to the probability of permanent improvement under treatment, the Board finds the opinion of two examiners that there is total occupational and social impairment, and the finding by the February 2009 examiner that the Veteran is was mentally incapable of managing benefit payments, after significant efforts at VA treatment to improve his condition have been made, constitute significant evidence to indicate that there is, approximately, only a remote possibility that the Veteran's level of mental impairment due to depression is likely to improve to the point where he can follow a substantially gainful occupation.  

Based on the foregoing considerations, the Board finds that the evidence is in equipoise (that the appropriate criteria are approximated) with respect to the claim for a permanent and total disability rating for service-connected depression. Accordingly, entitlement to a permanent and total disability rating for service-connected depression is warranted.  


ORDER

Entitlement to a permanent and total disability rating for service-connected depression is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


